Title: To James Madison from Harry Toulmin, 25 July 1803
From: Toulmin, Harry
To: Madison, James


Dear Sir
Frankfort 25th. July 1803
I was much gratified by the letter which you lately did me the honour of addressing to me, conveying the agreable intelligence that a provision had been made in the treaty between Spain & France for a due respect to the rights of America, which could not fail of being highly pleasing to the people of this country, and (as an indication of the respect with which the government is held in foreign countries,) could not fail of strengthening the disposition which is uniformly felt in this part of the union, to rely on the wisdom & efficiency of the measures which may at any time be adopted by the constituted authorities. But the happy issue of the embassy to France, so far exceeding our most sanguine expectations, will, if any thing can do it, silence the clamours of faction with regard to the Mississippi and completely remove the jealousies and fears of the few on the western waters, who have doubted either the sincerity or the firmness of the general government.
Since the news of this auspicious event has reached us, which has only been within a few days, my thoughts have some times adverted to the various executive and legislative provisions, which will be rendered necessary by this immense acquisition of territory, and various objects of enquiry, it has appeared to me would present themselves to those concerned in making the arrangements, relating to the state of population in the different parts of Louisiana, to the most convenient boundary lines of the territories into which it may be divided, to the laws and local institutions which have obtained in the country, to the nature of their titles to land and the degree of attention with which the evidences of them have been preserved by the several settlers, to the manners and occupations of the inhabitants and the kind of intercourse kept up between them & the indian tribes, to the situation of the indian claims to territory, and the danger to be apprehended from them in case of any misunderstanding, and to the temper and disposition of the people of the country towards the united states. It may be presumed indeed, that you already possess an adequate knowledge on some of these points: but on many, however, it is probable, from the past situation of the country, and the little expectation which has been entertained of its being so soon incorporated with the united states, that there must be ample room for farther information, and for information too, which it may reasonably be supposed cannot be speedily and accurately obtained, except on the spot. These ideas have led me to conjecture that it is highly probable, that the president may have it in contemplation, to send some one into Louisiana, or at least into so much of the western part of it as is not contiguous to the Mississippi territory, for the purpose of acquiring that information which is so highly desirable: and I have been the more confirmed in this conjecture, when considering the good effects which such assurances as might then be conveyed to them from the government, might have on the minds of the people of that country, who have certainly, in general, no predilection towards the citizens of the united states, nor any very favourable idea of their form of government.
Should it be in the contemplation of the president to use any means for answering these purposes, I would take the liberty to suggest, that having lived several years on this side of the Alleganey, and having of course acquired a general knowledge of western America, such perhaps, as would be of considerable service in any attempt to obtain a more minute knowledge of its several parts & their mutual relations, having been in habits of familiar intercourse of a pretty extensive nature, with the people of this country, and having indeed some acquaintances now residing in Louisiana, and, above all, having formerly travelled not a little, purposely for information, & having naturally acquired in some degree, that habit of attention and research, which is so essential where the objects of enquiry are daily shifting; I have conceived that I might without great presumption, intimate to you a disposition to engage in such a business, under the idea that no formal appointment would be necessary, for so temporary an object, so as to disqualify me from serving the state of Kentucky.
I have said nothing on this subject to any of my friends here, because the probability of any one being wanted for such an undertaking is merely a conjecture of my own; though were it thought necessary to obtain the opinion of any one in this country; the knowledge which the governor has of me from an acquaintance of seven years whilst acting as secretary of state, would no doubt enable him to afford you every degree of satisfaction.
The time which the business would occupy would not, I presume, materially interfere with my official engagements: and as I should be ready to set out within a few days after hearing from you; I should calculate upon returning early in November, when our legislature assembles, and when my being here is more essentially necessary.
I have felt I confess some little hesitation whether I should take the liberty of thus introducing myself to your attention: but as on mature reflection, my judgement points out to me no impropriety in it; I throw myself on your candour & friendly indulgence and remain dear sir very respectfully Your most obedt. Servt.
Harry Toulmin.

 

   
   RC (DLC). Docketed by JM; docketed by a clerk “(Private)” and as received 9 Aug.



   
   Letter not found.


